PHELPS, Justice
(dissenting).
It is interesting to note that the majority opinion now disclaims that it held in the original opinion that appellees’ business affected interstate commerce. The exact language used in the original opinion was: that “The construction industry is an ‘industry affecting interstate commerce’.” 302 P.2d 930, at page 933. The majority now say that what they really held was that:
“ * * * it is possible to say that the aggregate of appellees’ business may affect commerce within the meaning of the Taft-Hartley Act; * * (Emphasis supplied.)
This latest pronouncement, I believe, to be entirely new in American Jurisprudence wherein the citizens of a sovereign state have been denied the right to have their property rights determined by a duly constituted court of a sovereign state merely upon the ground that the aggregate of their business may possibly affect commerce, where the record is wholly barren of any evidence supporting such a possibility, in fact, where the transcript of the evidence was not even before this Court.
The majority completely ignored the argument of counsel for appellee on rehearing that there was no unfair labor practice involved in this case which must be present to give the N.L.R.B. jurisdiction even if appellees business did affect interstate commerce. The argument of counsel for appellee in their interpretation of Section 8(d), 29 U.S.C.A. § 158(d), is unanswerable and I believe, clearly shows that there existed no unfair labor practice in this case under the Taft-Hartley Act.
The fact is that counsel for appellant stated in open court, in response to a ques*33tion propounded by the writer, that if this case reached the National Labor Relations Board, he would argue that his clients were not guilty of an unfair labor practice under the Taft-Hartley Act. This statement was made in face of the fact that their whole case before this Court depencled upon the existence of such unfair labor practice.
I still adhere to the views expressed in the former dissent and am firmly of the opinion that the motion for a rehearing should be granted and the judgment of the lower court affirmed.
UDALL, C. J., concurs.